In re Texstar North America Inc.; — Defendants); applying for supervisory and/or remedial writ; Parish of Iberville, 18th Judicial District court, Div. “B”, No. 47414.
Granted. Ruling of trial court (February 19, 1998) denying Texstar’s motion for protective order, ordering Texstar to produce to certain listed documents and denying Tex-star’s request for a stay of proceedings pending this Court’s review of the constitutionality of Act 479 of 1995 is vacated. Suspensive appeal pending.
LEMMON, J., not on panel.